



Exhibit 10.1


WAIVER AND FIFTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY
AGREEMENT


THIS WAIVER AND FIFTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND
SECURITY AGREEMENT (this "Amendment") dated as of June 7, 2017, is made by and
among the BORROWERS party hereto (the "Borrowers"), the GUARANTORS party hereto
(the "Guarantors"), the financial institutions party hereto as LENDERS
(collectively, "Lenders" and each individually a "Lender") and PNC BANK,
NATIONAL ASSOCIATION ("PNC"), as agent for the Lenders (PNC, in such capacity,
"Agent"), and J.P. MORGAN EUROPE LIMITED ("JPM Europe"), as European agent for
the Lenders (JPM Europe, in such capacity, the "European Agent").
WITNESSETH:
WHEREAS, the Borrowers, the Guarantors, the Lenders, the Agent and the European
Agent are parties to that certain Amended and Restated Revolving Credit and
Security Agreement, dated as of September 30, 2015, as amended by (i) First
Amendment to Amended and Restated Revolving Credit and Security Agreement, dated
as of February 16, 2016, (ii) Waiver and Second Amendment to Amended and
Restated Revolving Credit and Security Agreement, dated as of May 3, 2016,
(iii) Release and Third Amendment to Amended and Restated Revolving Credit and
Security Agreement, dated as of September 30, 2016, and (iv) Fourth Amendment to
Amended and Restated Revolving Credit and Security Agreement, dated as of
November 30, 2016 (as so amended, the "Credit Agreement"); and
WHEREAS, the Borrowers and the Guarantors have requested the Lenders to make
certain amendments and other accommodations to the Credit Agreement as more
fully set forth herein. The Lenders have agreed to such amendments and
accommodations, subject to the terms and conditions set forth in this Amendment.
NOW THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:
1.Recitals. The foregoing recitals are incorporated herein by reference.
2.    Defined Terms. Capitalized terms not otherwise defined in this Amendment
have the meanings given to them in the Credit Agreement.
3.    Waiver. Pursuant to Section 7.4 of the Credit Agreement, the Loan Parties
agreed, among other things, that they would not, pursuant to clause (F) of the
definition of Permitted Investments contained in Section 1.2 [General Terms] of
the Credit Agreement, enter into investments under the 2021 Convertible Notes
Hedge Transaction, in an amount in excess of $20,000,000. The Loan Parties have
advised the Agent that the aggregate investments under the 2021 Convertible
Notes Hedge Transaction exceeded the limitation set forth in clause (F) of the


1

--------------------------------------------------------------------------------





definition of Permitted Investments contained in Section 1.2 [General Terms] of
the Credit Agreement, which violated Section 7.4 of the Credit Agreement (the
"Hedge Investment Overage"). As a result of the Hedge Investment Overage, an
Event of Default has occurred under Section 10.5 [Noncompliance] of the Credit
Agreement (the "Hedge Investment Default"). The Loan Parties have requested that
the Agent and the Lenders waive the Hedge Investment Default. Subject to the
terms and conditions hereof, the Agent and the Lenders hereby waive the Hedge
Investment Default. The foregoing waiver is limited to the Hedge Investment
Default and does not constitute a waiver of any other Event of Default or
indicate an agreement on the part of the Agent or the Lenders to grant any such
waiver in the future.
4.    Amendment of Section 1.2 – Deleted Definitions. The definition of "2027
Convertible Notes" is hereby deleted from Section 1.2 of the Credit Agreement in
its entirety.
5.    Amendment of Section 1.2 – Added Definitions. The following definitions
are hereby added in Section 1.2 of the Credit Agreement in their appropriate
alphanumeric positions:
Canadian Reorganization shall mean the reorganization described on
Schedule 1.2(c).
2022 Convertible Notes shall mean the Company's unsecured senior convertible
notes, issued in 2017 and due in 2022, in the aggregate original principal
amount not to exceed $120,000,000 which may be guarantied by certain of the Loan
Parties.
2022 Convertible Notes Call Spread Transaction shall mean all 2022 Convertible
Notes Hedge Transactions and all 2022 Convertible Notes Warrant Transactions.
2022 Convertible Notes Hedge Transaction shall mean any call option (or
substantially equivalent derivative transaction) on the Company's common shares
(including, for the avoidance of doubt, any call option that may be settled in
whole or in part in cash) purchased by the Company substantially concurrently
with, and in connection with, any issuance or issuances of the 2022 Convertible
Notes; provided that the purchase price for such 2022 Convertible Notes Hedge
Transaction, less the proceeds received by the Company from the sale of any
related 2022 Convertible Notes Warrant Transaction, does not exceed the net
proceeds received by the Company from the sale of the related 2022 Convertible
Notes.
2022 Convertible Notes Warrant Transaction shall mean any call option on, or any
warrant or right to purchase (or substantially equivalent derivative
transaction), the Company's common shares (including, for the avoidance of
doubt, any net


2

--------------------------------------------------------------------------------





share settled call option or warrant) sold by the Company substantially
concurrently with, and in connection with, the purchase by the Company of any
2022 Convertible Notes Hedge Transaction.
6.    Amendment of Section 1.2 – Subsection (d) of the Definition of Change of
Control. Subsection (d) of the definition of Change of Control contained in
Section 1.2 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
(d)    a "change of control" or any comparable term under, and as defined in the
documents governing the the 2021 Convertible Notes, the 2022 Convertible Notes
or any other material Indebtedness of the Company shall occur prior to the date
such Indebtedness is repaid or redeemed in accordance with, or to the extent not
prohibited by, the provisions of this Agreement; or
7.    Amendment of Section 1.2 –Definition of Indebtedness. The last sentence of
the definition of Indebtedness contained in Section 1.2 of the Credit Agreement
is hereby amended and restated as follows:
For the avoidance of doubt, the 2021 Convertible Notes Warrant Transaction and
the 2022 Convertible Notes Warrant Transaction shall not constitute
Indebtedness.
8.    Amendment of Section 1.2 – Subsection (F) of the Definition of Permitted
Indebtedness. Subsection (F) of the definition of Permitted Indebtedness
contained in Section 1.2 of the Credit Agreement is hereby amended and restated
in its entirety as follows:
(F)    Indebtedness under the 2021 Convertible Notes and the 2022 Convertible
Notes (in each case, including any guaranties thereof and subject to compliance
with Section 7.19);
9.    Amendment of Section 1.2 – Subsection (F) of the Definition of Permitted
Investments. Subsection (F) of the definition of Permitted Investments contained
in Section 1.2 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
(F)    investments under the 2021 Convertible Notes Hedge Transaction, in an
amount not to exceed $20,000,000 (net of the proceeds payable to the Company in
respect of any related 2021 Convertible Notes Warrant Transaction) and
investments under the 2022 Convertible Notes Hedge Transaction, in an amount not
to exceed $20,000,000 (net of the proceeds payable to the Company in respect of
any related 2022 Convertible Notes Warrant Transaction);


3

--------------------------------------------------------------------------------





10.    Amendment of Section 2.19(b) – Mandatory Prepayments. Section 2.19(b) of
the Credit Agreement is hereby amended and restated in its entirety as follows:
(b)    In the event of the issuance of any Equity Interests by or capital
contributions to any Loan Party (other than any Equity Interests issued in
connection with the issuance of the 2021 Convertible Notes or the 2022
Convertible Notes, any conversion of any of the 2021 Convertible Notes or the
2022 Convertible Notes, and/or entry into, exercise, settlement, early
termination or other performance of obligations under (including by netting or
set-off) the 2021 Convertible Notes Call Spread Transaction or the 2022
Convertible Notes Call Spread Transaction or issuances under either of the
foregoing), such Loan Party shall, no later than ten (10) Business Days after
the receipt by such Loan Party of the net cash proceeds of any issuance of
Equity Interests, repay the Advances under the relevant Facility, in an amount
equal to fifty percent (50%) of such net cash proceeds in the case of an
issuance of Equity Interests by or capital contribution to any Loan Party. Such
repayments will be applied in the same manner as set forth in Section 11.5.
11.    Amendment of Section 6.15 – Designation as Senior Debt. Section 6.15 of
the Credit Agreement is hereby amended and restated as follows:
6.15    Reserved.
12.    Amendment of Section 7.1 – Merger, Consolidation, Acquisition and Sale of
Assets. Section 7.1 of the Credit Agreement is hereby amended by adding a new
clause (c) as follows:
(c)    For the avoidance of doubt, the Canadian Reorganization is expressly
permitted.
13.    Amendment of Section 7.7 – Dividends. Clauses (d) through (j) of Section
7.7 of the Credit Agreement are hereby amended and restated in their entirety as
follows:
(d)    repurchases, redemptions or reductions in number of shares issued
(including, by utilization of the "net share" concept) by the Company of any
Equity Interests in the Company made in connection with (I) the surrender of
shares by employees to (x) facilitate the payment by such employees of the taxes
associated with compensation received by such employees under the Company's
stock-based compensation plans and, (y) to satisfy the purchase price of
non-qualified stock options, in an amount not to exceed $2,000,000 in the
aggregate (for both (x) and (y)) in any fiscal year and (II) the deduction by
the Company, of a portion of


4

--------------------------------------------------------------------------------





restricted stock previously (i.e. prior to the date of the deduction) granted to
employees under the Company's stock-based compensation plans to facilitate the
payment by such employees of the taxes associated with the vesting of such
restricted stock; provided, in each case, that prior to and after giving effect
to such repurchases, redemptions or reductions no Default or Event of Default
exists or is continuing;
(e)    any purchase by the Company of a 2021 Convertible Notes Hedge Transaction
or a 2022 Convertible Notes Hedge Transaction; provided that prior to and after
giving effect to such purchase (i) no Default or Event of Default exists or is
continuing and (ii) US-Canada Undrawn Availability shall not be less than the
US-Canada Undrawn Availability Test Amount for the thirty (30) consecutive days
ending as of the date of the most recently delivered US-Canada Borrowing Base
Certificate;
(f)    purchases, redemptions or retirements by the Company of any Equity
Interests upon exercise and settlement or termination of the 2021 Convertible
Notes Hedge Transactions or the 2022 Convertible Notes Hedge Transactions;
(g)    distributions on the 2021 Convertible Notes or the 2022 Convertible Notes
(including, without limitation, upon conversion thereof); provided that prior to
and after giving effect to such distributions (other than the payment of
interest on the 2021 Convertible Notes, the 2022 Convertible Notes and/or
delivery of common shares of the Company (together with cash in lieu of any
fractional shares) upon any conversion of the 2021 Convertible Notes or the 2022
Convertible Notes) (i) no Default or Event of Default exists or is continuing
and (ii) US-Canada Undrawn Availability shall not be less than the US-Canada
Undrawn Availability Test Amount for the thirty (30) consecutive days ending as
of the date of the most recently delivered US-Canada Borrowing Base Certificate;
(h)    purchases, redemptions or other retirements of any shares of common stock
of the Company arising from the conversion of the 2021 Convertible Notes or the
2022 Convertible Notes; provided that prior to and after giving effect to such
purchases, redemptions or retirements (i) no Default or Event of Default exists
or is continuing and (ii) US-Canada Undrawn Availability shall not be less than
the US-Canada Undrawn Availability Test Amount for the thirty (30) consecutive
days


5

--------------------------------------------------------------------------------





ending as of the date of the most recently delivered US-Canada Borrowing Base
Certificate;
(i)    the issuance of, entry into, (including any payments of premiums in
connection therewith), performance of obligations under (including any payments
of interest), and conversion, exercise, repurchase, redemption, settlement or
early termination or cancellation of (whether in whole or in part and including
by netting or set-off) (in each case, whether in cash, common shares of the
Company or any combination thereof) or the satisfaction of any condition that
would permit or require any of the foregoing, any 2021 Convertible Notes, any
2021 Convertible Notes Call Spread Transaction, any 2022 Convertible Notes and
any 2022 Convertible Notes Call Spread Transaction; and
(j)    [Reserved].
14.    Amendment of Section 7.17 – Prepayment of Indebtedness. Section 7.17 of
the Credit Agreement is hereby amended and restated in its entirety as follows:
7.17    Prepayment of Indebtedness. At any time, directly or indirectly, prepay
any Indebtedness in excess of $1,000,000 in the aggregate during the Term,
(other than Indebtedness (a) to Lenders, (b) of a Loan Party to another Loan
Party, (c) of an Excluded Subsidiary to a Loan Party, (d) of an Excluded
Subsidiary to another Excluded Subsidiary, or (e) under the 2021 Convertible
Notes or the 2022 Convertible Notes (including, for the avoidance of doubt,
conversion, exercise, repurchase, redemption, settlement or early termination or
cancellation); provided, that, in each case, prior to and after giving effect to
such prepayment (i) no Default or Event of Default exists or is continuing and
(ii) US-Canada Undrawn Availability shall not be less than the US-Canada Undrawn
Availability Test Amount for the thirty (30) consecutive days ending as of the
date of the most recently delivered US-Canada Borrowing Base Certificate), or
repurchase, redeem, retire or otherwise acquire any Indebtedness of any Loan
Party in excess of $1,000,000 in the aggregate during the Term (other than
Indebtedness (a) of a Loan Party to another Loan Party, (b) of an Excluded
Subsidiary to a Loan Party, (c) of an Excluded Subsidiary to another Excluded
Subsidiary, or (d) under the 2021 Convertible Notes or the 2022 Convertible
Notes; provided, that, in each case, prior to and after giving effect to such
repurchases, redemptions, retirements or acquisitions (i) no Default or Event of
Default exists or is continuing and (ii) US-Canada Undrawn Availability shall
not be less than the US-Canada


6

--------------------------------------------------------------------------------





Undrawn Availability Test Amount for the thirty (30) consecutive days ending as
of the date of the most recently delivered US-Canada Borrowing Base
Certificate). Notwithstanding the above, no European Loan Party may, at any time
that any amount of the European Facility Revolving Facility Usage is
outstanding, directly or indirectly, repay any Indebtedness other than to
another European Loan Party or acquire any Indebtedness other than of any other
European Loan Party unless the European Undrawn Availability at that time, and
immediately after making such repayment, exceeds (and has at all times in the
preceding 30 day period exceeded) $3,000,000.
15.    Amendment of Section 7.19 – Covenants as to Certain Indebtedness.
Section 7.19 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
7.19    Covenants as to Certain Indebtedness. Amend or modify any provisions of
the documents governing the 2021 Convertible Notes or the 2022 Convertible
Notes, in each case, in any material and adverse way (with any changes to the
interest rate, redemption requirements, amortization schedule, negative
covenants and events of default deemed to be material for purposes hereof, but
without limiting any other changes which may be material) without providing at
least fifteen (15) calendar days' prior written notice to Agent and Lenders, and
obtaining the prior written consent of the Applicable Required Lenders, it being
understood for the avoidance of doubt, that adjustments, amendments, and
modifications expressly required to be made pursuant to the terms of the 2021
Convertible Notes or the 2022 Convertible Notes shall be permitted.
16.    Amendment of Section 7.21 – Designation of Senior Debt. Section 7.21 of
the Credit Agreement is hereby amended and restated as follows:
7.21    Reserved.
17.    Amendment of Sub-clause (b) of Section 9.5 – Material Occurrences.
Sub-clause (b) of Section 9.5 of the Credit Agreement is hereby amended and
restated in its entirety as follows:
(b) any event which with the giving of notice or lapse of time, or both, would
constitute an event of default under the 2021 Convertible Notes and/or the 2022
Convertible Notes;


7

--------------------------------------------------------------------------------





18.    Amendment of Section 9.16 – Notices Under Certain Indebtedness Documents.
Section 9.16 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
9.16    Notices Under Certain Indebtedness Documents. At the same time sent or
provided to the holders of the the 2021 Convertible Notes and/or the 2022
Convertible Notes (in each case, without duplication), deliver to Agent copies
of all notices and reports provided in connection with the 2021 Convertible
Notes and/or the 2022 Convertible Notes, it being understood that any such
notices or reports that are filed by the Company with the SEC shall be deemed to
be delivered to Agent on the date on which such notices or reports are posted on
the SEC's website at www.sec.gov.
19.    Amendment of Section 10.10 – Cross Default. Section 10.10 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
10.10    Cross Default. Either (x) any specified "event of default" under any
Indebtedness in excess of $1,000,000 (other than the Obligations) of any Loan
Party, or any other event or circumstance which would permit the holder of any
such Indebtedness of any Loan Party to accelerate such Indebtedness (and/or the
obligations of such Loan Party thereunder) prior to the scheduled maturity or
termination thereof, shall occur (regardless of whether the holder of such
Indebtedness shall actually accelerate, terminate or otherwise exercise any
rights or remedies with respect to such Indebtedness), other than any event or
circumstance (including, without limitation, the passage of time) that results
in the 2021 Convertible Notes or the 2022 Convertible Notes becoming convertible
pursuant to their terms; provided that, solely to the extent such 2021
Convertible Notes or the 2022 Convertible Notes are converted in connection with
such event or circumstance, prior to and after giving effect to such conversions
(i) no Default or Event of Default exists or is continuing and (ii) US-Canada
Undrawn Availability shall not be less than the US-Canada Undrawn Availability
Test Amount for the thirty (30) consecutive days ending as of the date of the
most recently delivered US-Canada Borrowing Base Certificate or (y) a default of
the obligations of any Loan Party under any other agreement to which it is a
party shall occur which has or is reasonably likely to have a Material Adverse
Effect;


8

--------------------------------------------------------------------------------





20.    Conditions Precedent. The effectiveness of this Amendment is subject to
the receipt by the Agent of the following items, each in form and content
satisfactory to the Agent:
(a)    the Agent shall have received this Amendment, duly executed by a duly
authorized officer of each of the Loan Parties, each of the Applicable Required
Lenders, the Agent and the European Agent;
(b)    no Potential Default or Event of Default (other than the Hedge Investment
Default) shall have occurred; and
(c)    the Borrowers shall have paid all of (i) Agent's costs and expenses
(including Agent's attorneys' fees) incurred in connection with the preparation
of this Amendment and (ii) the amendment fee set forth in that certain fee
letter dated June 7, 2017 among the Agent, PNC Capital Markets LLC and the
Company.
21.    Representations and Warranties. Each Borrower and each Guarantor
covenants and agrees with and represents and warrants to the Agent, the European
Agent and the Lenders as follows:
(a)    each Borrower's and each Guarantor's obligations under the Credit
Agreement, as modified hereby, are and shall remain secured by the Collateral
pursuant to the terms of the Credit Agreement and the Other Documents;
(b)    each Borrower and each Guarantor possesses all of the powers requisite
for it to enter into and carry out the transactions referred to herein and to
execute, enter into and perform the terms and conditions of this Amendment, the
Credit Agreement and the Other Documents and any other documents contemplated
herein that are to be performed by such Borrower or such Guarantor; and that any
and all actions required or necessary pursuant to such Borrower's or such
Guarantor's organizational documents or otherwise have been taken to authorize
the due execution, delivery and performance by such Borrower and such Guarantor
of the terms and conditions of this Amendment, the Credit Agreement and the
Other Documents, and that such execution, delivery and performance will not
conflict with, constitute a default under or result in a breach of any
applicable law or any agreement, instrument, order, writ, judgment, injunction
or decree to which such Borrower or such Guarantor is a party or by which such
Borrower or such Guarantor or any of its properties are bound, and that all
consents, authorizations and/or approvals required or necessary from any third
parties in connection with the entry into, delivery and performance by such
Borrower and/or such Guarantor of the terms and conditions of this Amendment,
the Credit Agreement, the Other Documents and the transactions contemplated
hereby and thereby have been obtained by such Borrower and such Guarantor and
are in force and effect;
(c)    this Amendment, the Credit Agreement, and the Other Documents constitute
the valid and legally binding obligations of each Borrower and each Guarantor,
enforceable against such Borrower and such Guarantor in accordance with their
respective terms, except as such enforceability may be limited by applicable
bankruptcy,


9

--------------------------------------------------------------------------------





insolvency, reorganization, moratorium or similar laws and by general equitable
principles, whether enforcement is sought by proceedings at law or in equity;
(d)    all representations and warranties made by each Borrower and each
Guarantor in the Credit Agreement and the Other Documents are true and correct
in all material respects as of the date hereof, with the same force and effect
as if all such representations and warranties were fully set forth herein and
made as of the date hereof and each Borrower and each Guarantor has complied
with all covenants and undertakings in the Credit Agreement and the Other
Documents;
(e)    this Amendment is not a substitution, novation, discharge or release of
any Borrower's or any Guarantor's obligations under the Credit Agreement or any
of the Other Documents, all of which shall and are intended to remain in full
force and effect;
(f)    no Event of Default or Potential Default has occurred and is continuing
under the Credit Agreement or the Other Documents (other than the Hedge
Investment Default); there exist no defenses, offsets, counterclaims or other
claims with respect to any Borrower's or any Guarantor's obligations and
liabilities under the Credit Agreement or any of the Other Documents;
(g)    each Borrower and each Guarantor hereby ratifies and confirms in full its
duties and obligations under the Credit Agreement, the Guaranty Agreement, and
the Other Documents applicable to it, each as modified hereby; and
(h)    each Borrower and each Guarantor hereby agrees, as an independent
obligation to the European Agent (to the extent such Guarantor or Borrower is
party to the English Law Guaranty), to be bound by the terms of the English Law
Guaranty as if it had been set out in full again here with such changes as are
appropriate to fit this context, for the avoidance of doubt with references to
the Credit Agreement and Other Documents each as modified hereby.
22.    Reimbursement of Expenses. The Borrowers, jointly and severally, shall
pay or cause to be paid to the Agent all costs and expenses accrued through the
date hereof and the costs and expenses of the Agent including, without
limitation, fees of the Agent's counsel in connection with this Amendment.
23.    Document References. As used in the Credit Agreement and each of the
Other Documents, the terms "this Credit Agreement", "herein", "hereinafter",
"hereto", "hereof", and words of similar import shall, unless the context
otherwise requires, mean the Credit Agreement as amended and modified by this
Amendment. The term "Other Documents" as defined in the Credit Agreement shall
include this Amendment.
24.    Integration. This Amendment, together with the Credit Agreement and the
Other Documents, constitutes the entire agreement and understanding among the
parties relating to the subject matter hereof, and supersedes all prior
proposals, negotiations, agreements and understandings relating to such subject
matter. In entering into this Amendment, each Borrower


10

--------------------------------------------------------------------------------





and each Guarantor acknowledges that it is relying on no statement,
representation, warranty, covenant or agreement of any kind made by Agent or any
Lender or any employee or agent of Agent or any Lender, except for the
agreements of Agent and the Lenders set forth herein. This Amendment shall be
construed without regard to any presumption or rule requiring that it be
construed against the party causing this Amendment or any part hereof to be
drafted.
25.    Successors and Assigns. This Amendment shall apply to and be binding upon
the Borrowers and the Guarantors in all respects and shall inure to the benefit
of each of the other parties hereto and their respective successors and assigns,
provided that none of the Borrowers nor the Guarantors may assign, transfer or
delegate its duties and obligations hereunder. Nothing expressed or referred to
in this Amendment is intended or shall be construed to give any person or entity
other than the parties hereto a legal or equitable right, remedy or claim under
or with respect to this Amendment, the Credit Agreement or any Other Documents,
it being the intention of the parties hereto that this Amendment and all of its
provisions and conditions are for the sole and exclusive benefit of the parties
hereto.
26.    Severability. If any one or more of the provisions contained in this
Amendment, the Credit Agreement, or the Other Documents shall be held invalid,
illegal or unenforceable in any respect, the validity, legality or
enforceability of the remaining provisions contained in this Amendment, the
Credit Agreement or the Other Documents shall not in any way be affected or
impaired thereby, and this Amendment, the Credit Agreement and the Other
Documents shall otherwise remain in full force and effect.
27.    Further Assurances. Each Borrower and each Guarantor agrees to execute
such other and further documents and instruments as Agent may request to
implement the provisions of this Amendment.
28.    Governing Law. This Amendment will be governed by the internal laws of
the State of New York without reference to its conflicts of law principles.
29.    Waiver and Release. Each Borrower and each Guarantor, by signing below,
hereby waives and releases Agent, the European Agent, Issuer and each of the
Lenders and their respective directors, officers, employees, attorneys,
affiliates and subsidiaries from any and all claims, offsets, defenses and
counterclaims of which any Borrower or any Guarantor is aware, such waiver and
release being with full knowledge and understanding of the circumstances and
effect thereof and after having consulted legal counsel with respect thereto.
30.    Counterparts; Electronically Delivered Signatures. This Amendment may be
executed in any number of counterparts each of which, when so executed, shall be
deemed an original, but all such counterparts shall constitute but one and the
same instrument. Delivery of executed signature pages hereof by facsimile or
other means of electronic transmission from one party to another shall
constitute effective and binding execution and delivery thereof by such party.
Any party that delivers its original counterpart signature to this amendment by
facsimile transmission hereby covenants to deliver its original counterpart
signature promptly thereafter to the Agent.


11

--------------------------------------------------------------------------------





31.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT, THE CREDIT AGREEMENT OR ANY OTHER DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
[SIGNATURE PAGES FOLLOW]








12

--------------------------------------------------------------------------------






[SIGNATURE PAGE TO FIFTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND
SECURITY AGREEMENT]
Each of the parties has signed this Fifth Amendment to Amended and Restated
Revolving Credit and Security Agreement as of the day and year first above
written.


 
US BORROWERS:


 
Invacare Corporation, an Ohio corporation
By: /s/ Robert K. Gudbranson   
Name: Robert K. Gudbranson
Title: Senior Vice President and Chief Financial Officer


 
Freedom Designs, Inc., a California corporation
Alber USA, LLC, an Ohio limited liability company
The Aftermarket Group, Inc., a Delaware corporation
Medbloc, Inc., a Delaware corporation
By: /s/ Robert K. Gudbranson   
Name: Robert K. Gudbranson
Title: Vice President and Treasurer


 
Invacare Continuing Care, Inc., a Missouri corporation
By: /s/ Robert K. Gudbranson   
Name: Robert K. Gudbranson
Title: Vice President







--------------------------------------------------------------------------------





[SIGNATURE PAGE TO FIFTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND
SECURITY AGREEMENT]


 
US GUARANTORS:


 
Adaptive Switch Laboratories, Inc., a Texas corporation
The Helixx Group, Inc., an Ohio corporation
Invacare Credit Corporation, an Ohio corporation
Invacare International Corporation, an Ohio corporation
Invacare Holdings, LLC, an Ohio limited liability company
Invacare Florida Holdings, LLC, a Delaware limited liability company
Invacare Florida Corporation, a Delaware corporation
Invamex Holdings LLC, a Delaware limited liability company
By: /s/ Robert K. Gudbranson   
Name: Robert K. Gudbranson
Title: Vice President and Treasurer


 
Invacare Canadian Holdings, Inc., a Delaware corporation
Invacare Canadian Holdings, LLC, a Delaware limited liability company
By: /s/ Robert K. Gudbranson   
Name: Robert K. Gudbranson
Title: President







--------------------------------------------------------------------------------





[SIGNATURE PAGE TO FIFTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND
SECURITY AGREEMENT]


 
CANADIAN BORROWERS:
 
Invacare Canada L.P., an Ontario limited partnership, by its general partner,
Invacare Canada General Partner Inc.
Carroll Healthcare L.P., an Ontario limited partnership, by its general partner,
Carroll Healthcare General Partner, Inc.
Motion Concepts L.P., an Ontario limited partnership, by its general partner,
Carroll Healthcare Inc.
Perpetual Motion Enterprises Limited, an Ontario corporation
By: /s/ Robert K. Gudbranson   
Name: Robert K. Gudbranson
Title: Vice President and Treasurer


 
CANADIAN GUARANTORS:
 
Carroll Healthcare General Partner, Inc., an Ontario corporation
Carroll Healthcare Inc., an Ontario corporation
Invacare Canada General Partner Inc., a Canada corporation
By: /s/ Robert K. Gudbranson   
Name: Robert K. Gudbranson
Title: Vice President and Treasurer
 





--------------------------------------------------------------------------------





[SIGNATURE PAGE TO FIFTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND
SECURITY AGREEMENT]


 
ENGLISH BORROWERS:


 
Invacare Limited, a company incorporated in England and Wales with company
number 05178693
By: /s/ Theodore Vassiloudis   
Name: Theodore Vassiloudis
Title: Director


 
ENGLISH GUARANTORS:


 
Invacare Limited, a company incorporated in England and Wales with company
number 05178693
By: /s/ Theodore Vassiloudis   
Name: Theodore Vassiloudis
Title: Director


 
Invacare UK Operations Limited, a company incorporated in England and Wales with
company number 03281202
By: /s/ Theodore Vassiloudis   
Name: Theodore Vassiloudis
Title: Director







--------------------------------------------------------------------------------





[SIGNATURE PAGE TO FIFTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND
SECURITY AGREEMENT]


 
FRENCH BORROWERS:


 
Invacare Poirier SAS
By: /s/ Theodore Vassiloudis   
Name: Theodore Vassiloudis
Title: President Duly Authorised


 
FRENCH GUARANTORS:


 
Invacare Poirier SAS
By: /s/ Theodore Vassiloudis   
Name: Theodore Vassiloudis
Title: President Duly Authorised


 
Invacare France Operations S.A.S.
By: /s/ Theodore Vassiloudis   
Name: Theodore Vassiloudis
Title: President Duly Authorised







--------------------------------------------------------------------------------





[SIGNATURE PAGE TO FIFTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND
SECURITY AGREEMENT]


PNC BANK, NATIONAL ASSOCIATION, as Lender and as Agent
By: /s/ Todd Milenius    
Name:    Todd Milenius
Title:    Senior Vice President




--------------------------------------------------------------------------------





[SIGNATURE PAGE TO FIFTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND
SECURITY AGREEMENT]


KEYBANK NATIONAL ASSOCIATION, as Lender
By: /s/ Jonathan Roe    
Name:    Jonathan Roe
Title:    Vice President




--------------------------------------------------------------------------------





[SIGNATURE PAGE TO FIFTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND
SECURITY AGREEMENT]


JPMORGAN CHASE BANK, N.A., as Lender
By: /s/ Lisa A. Morrison    
Name: Lisa A. Morrison
Title: Authorized Officer
J.P. MORGAN EUROPE LIMITED, as Lender
By: /s/ Matthew Sparkes    
Name:    Matthew Sparkes
Title:    Authorised Officer




--------------------------------------------------------------------------------





[SIGNATURE PAGE TO FIFTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND
SECURITY AGREEMENT]


J.P. MORGAN EUROPE LIMITED, as European Agent
By: /s/ Matthew Sparkes    
Name: Matthew Sparkes
Title: Authorised Officer




--------------------------------------------------------------------------------





[SIGNATURE PAGE TO FIFTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND
SECURITY AGREEMENT]


CITIZENS BUSINESS CAPITAL, A DIVISION OF CITIZENS ASSET FINANCE, INC., as Lender
By: /s/ David Slattery    
Name:    David Slattery
Title:    Vice President






--------------------------------------------------------------------------------






Schedule 1.2(c)
Canadian Reorganization
A reorganization consisting substantially of the following steps:
1.
Carroll Healthcare Inc., an Ontario corporation and a Canadian Guarantor
("Carroll Inc.") will contribute its partnership units of Carroll Healthcare
L.P., an Ontario limited partnership and a Canadian Borrower ("Carroll LP") to
Invacare Canada L.P., an Ontario limited partnership and a Canadian Borrower
("Invacare Canada") for consideration consisting of additional partnership units
of Invacare Canada;

2.
Carroll LP will be terminated in accordance with its limited partnership
agreement and applicable law and an undivided interest in its assets will be
distributed to its partners on a pro rata basis;

3.
Carroll Healthcare General Partner, Inc., an Ontario corporation and a Canadian
Guarantor ("Carroll GP"), will sell its one percent (1%) undivided interest in
the assets received from Carroll LP to Invacare Canada for cash consideration;
and

4.
Carroll GP will then be dissolved and its assets will be distributed to its sole
shareholder Invacare Canadian Holdings, Inc., a Delaware corporation and a US
Guarantor.





